Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  158412                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re ALLEN, Minors.                                                                                                Justices
                                                                    SC: 158412
                                                                    COA: 337895
                                                                    St. Clair CC Family Division:
                                                                    14-000318-NA

  _____________________________________/

          On order of the Court, the application for leave to appeal the May 17, 2018 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2018
           p1023
                                                                               Clerk